 100305 NLRB No. 13DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In affirming the judge, we additionally rely on Cedar ValleyCorp., 302 NLRB 823 (1991). In Cedar Valley the Board adoptedthe judge's decision that the employer was bound to an 8(f) contract
by virtue of automatic renewal clauses to which it had agreed with
various unions, despite the fact that the employer had not complied
with the subsequent agreements for a significant number of years.1All dates are in 1990, unless otherwise indicated.2In the 12-month period ending June 30, Respondent's direct in-flow exceeded the amount established by the Board for exercising
its statutory jurisdiction. Accordingly, I find that it would effectuate
the purposes of the Act for the Board to resolve this labor dispute.3These employees are primarily laborers and equipment operatorsexperienced in working with specialized equipment used on railroad
building projects.4This finding is based on Ensley's more reliable recollection. Ja-cobs recalled that the agreement followed a visit to Respondent'snearby Iatan Powerhouse project. However, Ensley claims that he
was never at the Iatan project and Ron Montieth, Respondent's
project engineer at both projects, recalled that no ironwork was per-
formed at the Iatan project.5The current master agreement in evidence is effective by itsterms from May 1 until March 31, 1993. A succession of continuousNeosho Construction Company, Inc. and IronWorkers Local Union No. 10, affiliated with
International Association of Bridge, Structural
& Ornamental Iron Workers, AFL±CIO. Case17±CA±15012September 30, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn May 24, 1991, Administrative Law Judge Wil-liam L. Schmidt issued the attached decision. The Re-
spondent filed exceptions and a supporting brief. The
General Counsel filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Neosho Construction Com-
pany, Inc., Council Grove, Kansas, its officers, agents,
successors, and assigns, shall take the action set forth
in the Order.Naomi L. Stuart, Esq., for the General Counsel.Richard D. Anderson and Michael Strong Esqs. (Entz Ander-son & Chanay), of Topeka, Kansas, for the Respondent.DECISIONSTATEMENTOFTHE
CASEWILLIAML. SCHMIDT, Administrative Law Judge. IronWorkers Local Union No. 10, affiliated with International
Association of Bridge, Structural & Ornamental Iron Work-
ers, AFL±CIO (Union) filed an unfair labor practice charge
against Neosho Construction Company, Inc. (Respondent or
Company) on May 17,1990.1On August 1, the Regional Director for Region 17 of theNational Labor Relations Board (NLRB or Board) issued a
complaint based on the Union's charge. The complaint al-
leges Respondent engaged in unfair labor practices within the
meaning of Section 8(a)(1) and (5) of the National Labor Re-
lations Act (Act) by failing to abide by the terms of its col-lective-bargaining agreement with the UnionÐconcededly anagreement entered into pursuant to Section 8(f) of the ActÐ
and by withdrawing union recognition. A hearing before an
administrative law judge (judge) was incorporated in the
complaint.Respondent answered the complaint on September 25 bydenying that it engaged in the unfair labor practices alleged.I heard this matter on October 30 at Mission, Kansas.After carefully considering the record, the demeanor of the
witnesses, and the posthearing briefs filed by General Coun-
sel and Respondent, I find Respondent engaged in the unfair
labor practices alleged based on the followingFINDINGSOF
FACTI. ALLEGEDUNFAIRLABORPRACTICES
A. The FactsRespondent, a corporation with an office and place ofbusiness in Council Grove, Kansas, is engaged in the con-
struction industry as a contractor.2Over the period involvedhere, Respondent performed projects in several midwestern
and western states. Ordinarily, its projects involve the build-
ing of bridges, roads, and railroads.Respondent employs a stable complement of core employ-ees who move from project to project.3Although Respondentusually operates without any union agreement, occasionally
a project owner insists the Respondent perform pursuant to
local labor agreements. When this requirement is imposed,
Respondent typically enters into a union project agreement
but, upon completion of such projects, Respondent considers
those agreements concluded.The Union, headquartered in Kansas City, Missouri, rep-resents ironworkers employed in the construction industry.
The Union's geographic jurisdiction covers western Missouri
and eastern Kansas. It has never been certified by the Board
to represent Respondent's employees nor has it otherwise es-
tablished its majority standing by means of an authorization
card check.However, on December 18, 1975, Gordon Ensley, thenRespondent's job super intendent on a project at the St. Jo-
seph Powerhouse in St. Joseph, Missouri, executed a contract
stipulation with the Union following a visit to that jobsite by
Union Agent Robert Jacobs.4By that stipulation, Respondentagreed to be bound by the terms of a labor agreement then
in existence between the Union and the Builders' Association
of Kansas City (master agreement) and all future master
agreements for the duration of the stipulation.5The stipula- 101NEOSHO CONSTRUCTION CO.master agreements have been executed between the agreement in ef-fect in 1975 and the present. Although the Association party in the
current agreement refers to the Builders Association of Missouri and
the 1975 stipulation refers to the Builders Association of Kansas
City, no one questions the fact that the current master agreement
(G.C. Exh. 4) is the pertinent underlying agreement in this dispute.
The reference in the complaint to the Builders Association of Kansas
is a typographical error.6Respondent is headquartered in Morris County, Kansas, which isnot within the contractual jurisdiction.7The General Motors project is one of the $2 million projects re-flected in a compilation Respondent prepared for the hearing. Far
and away the greatest portion of Respondent's work there involved
the building of a railroad spur as a contractor for the Union Pacific
Railroad.8Specifically, Fuller observed the construction of a long concretere taining wall reinforced with iron bars. The construction of the iron
reinforcement is work typically performed by the Union's members.
Later, he observed the construction of a concrete slab also reinforced
by iron bars and mesh.9Sec. 8(f), added to the Act in 1959, was a direct response toprior Board decisions holding the enforcement of union-security
clauses in prehire agreements unlawful because the signatory labor
organization was not a Sec. 9(a) representative as required under the
proviso to Sec. 8(a)(3) exempting union-security arrangements as a
discriminatory practice. See, e.g., Guy F. Atkinson, 90 NLRB 143(1950).tion was effective by its terms for a 3-year period from thedate of its execution and for successive 3-year periods there-
after unless Respondent provided a written termination notice
within the 30-day period running from 60 to 30 days prior
to the anniversary date of the agreement. No effective termi-
nation notice was ever given by Respondent.The St. Joseph Powerhouse project lasted until June 1976.While it was in progress, Respondent employed a few iron-
workers and otherwise conformed to the terms of the master
agreement at that job.After the St. Joseph Powerhouse project, Respondent neveragain applied the terms of the master agreement or any suc-
cessor agreements while working in the geographic coverage
of the master agreement which extends over all of 44 west-
ern Missouri counties and portions of 5 others plus all of 24
eastern Kansas counties and portions of 2 others.6During the next 14 years, Respondent performed as theprime contractor or as a subcontractor on 20 additional jobs
in the contract area. Six jobs in- volved contracts under
$100,000; five jobs involved contracts ranging from
$105,000 to $309,000; four jobs involved contracts ranging
from $736,000 to $957,000; and three jobs involved con-
tracts ranging from $2 million to $2328 million. Contract
amounts for the two remaining jobsÐboth at IatanÐare not
disclosed.Respondent adduced evidence from former project engi-neer Montieth that some work involving the ironworker's
craft was performed on a couple of jobs in the more rural
areas of the master agreement coverage in the late seventies
or early eighties. Montieth recalled specifically that no such
work was performed at Iatan and that Respondent probably
performed a day or less of such work while engaged as a
contractor at the General Motors Fairfax facility in the Kan-
sas City metropolitan area.7In April, Jim Fuller, the Union's assistant business agent,observed Respondent's employees performing iron work at a
Santa Fe Railroad project in Wyandotte County, Kansas.8Fuller approached the job superintendent to request that he
use Union ironworkers on the job. The job superintendent es-
sentially rejected his request saying that the Company was
``non-union.''When Fuller returned to the Union's office, he discoveredthe 1975 contract stipulation in the Union's files. Havingconcluded following a further search of the Union's files thatthe stipulation had never been terminated, Fuller telephoned
Robert Becker, Respondent's vice president of administra-
tion, to request that the current master agreement be applied
at the Santa Fe Railroad project. Becker told Fuller that he
was unaware of the stipulation and asked that a copy be sent
to him. Fuller did so promptly.On May 4, Becker wrote to Fuller explaining that Re-spondent ``has never assigned bargaining rights to the Build-
ers Association of Kansas City'' and that any agreement with
the Union ``was clearly an individual 8(f) agreement which
has long since expired.'' The letter continues, ``[u]nder
Deklewa our company has no obligation to bargain or electto enter into a new collective bargaining agreement'' and
concludes, ``[w]e would advise you that our company does
not wish to enter into an 8(f) agreement with your union.''After receiving Becker's letter, Fuller telephoned Beckerand insisted that the Respondent was bound by the 1975 stip-
ulation. Nevertheless, Respondent denied that it is bound by
the stipulation and has refused to apply the terms of the cur-
rent master agreement.B. Further Findings and ConclusionsRespondent is ``an employer engaged primarily in thebuilding and construc tion industry'' within the meaning of
Section 8(f) of the Act. The General Counsel made no at-
tempt to prove that the bargaining relationship which arose
by virtue of the 1975 stipulation met the criteria required for
a 9(a) relationship. Hence, under the principles established in
John Deklewa & Sons, 282 NLRB 1375 (1987), enfd. subnom. Iron Workers Local 3 v. NLRB, 843 F.2d 770 (3d Cir.1988), it is presumed that the relationship was established
pursuant to 8(f).9Under Deklewa, an employer may only re-pudiate an 8(f) relationship on the expiration of the existing
collective-bargaining agreement.As neither party timely terminated the 1975 stipulation inwriting, the General Counsel argues that its automatic re-
newal provision has served to effectively bind Respondent to
successive master agreements. In support of this proposition,
the General Counsel relies on Fortney & Weygandt, Inc., 298NLRB 863 (1990); C.E.K. Industrial Mechanical Contrac-tors, 295 NLRB 635 (1989); and William N. Taylor, Inc.,288 NLRB 1089 (1988). By failing to apply the master
agreement at the Santa Fe project in 1990 and by repudiating
its 8(f) relationship with the Union on May 4, both during
the term of the effective and binding 1975 stipulation, the
General Counsel believes Respondent violated Section
8(a)(5) based on Deklewa principles.Respondent contends that Deklewa and the case trilogycited by the General Counsel do not conclusively resolve the
situation found here. Respondent argues that the General
Counsel is using Deklewa and its progeny to breath new lifeinto a long dead bargaining relationship. Essentially Re-
spondent argues that its 8(f) relationship with the Union was
repudiated by conduct long prior to the Board's Deklewa de- 102DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10Technically speaking, the Board has no charter under the Actto enforce collective-bargaining agreements. However, the Board has
long held that the repudiation of all or significant portions of a col-
lective-bargaining agreement violates the 8(a)(5) duty to bargain and
typically requires offending employers to give effect to the repudi-
ated agreement as a remedy in such cases. See, e.g., Oak Cliff-Golman Baking Co., 207 NLRB 1063 (1973).11By way of example, the court cited the Board's decision in IronWorkers Local 103 (Higdon Contracting), 216 NLRB 45 (1975),where the Board found lawful repudiation under its R. J. Smith andRuttmann decisions based on the employer's statement that it``would be kind of silly'' to apply the union contract to the non-
union side of a double-breasted operation designed specifically to
evade the union agreement.cision and that Deklewa should not be applied retroactivelyto revive the relationship.I am satisfied from the cases cited by the General Counselthat the Board has signaled its intention to give full effect
to contractual automatic renewal provisions in applying the
Deklewa principles. Contrary to Respondent's argument, theBoard's language in both Fortney & Weygandt (at fn. 8) andC.E.K. (at fn. 4) that nothing in its Deklewa decision ``pre-cludes a finding that an 8(f) agreement may, in appropriate
circumstances, automatically renew,'' does not suggest any
disposition on the Board's part to look behind the mutual ob-
ligations of the contractual renewal language for parole evi-
dence in support of some reason to forestall renewal. The
``in appropriate circumstances'' language emphasized by Re-
spondent merely means, in my judgment, that 8(f) agree-
ments with automatic renewal provisions will be honored in
applying the Deklewa principle at issue here unless renewalis effectively forestalled as specified in the agreement. This
conclusion is clearly suggested by the Taylor case where theBoard left the question of renewal to the compliance stage
because its decision issued after the contractual expiration
date.But even assuming a willingness by the Board to look be-hind the automatic renewal language for inconsistent con-
duct, I remain unconvinced that this is a case where Re-
spondent has previously provided the Union with adequate
notice of repudiation.Commencing with its companion decisions in R. J. SmithConstruction Co., 191 NLRB 693 (1971), and RuttmannConstruction Co., 191 NLRB 701 (1971), the Board con-strued Section 8(f) agreements as a preliminary step to a full
collective-bargaining relationship under Section 9(a) of the
Act. From this initial stage until the signatory labor organiza-
tion achieved majority support among the unit employees,
the employer was free at anytime to repudiate the 8(f) rela-
tionship and any collective-bargaining agreement arising
therefrom without violating its duty to bargain under Section
8(a)(5) and (d).Based on this view of 8(f) agreements, no contractual en-forcement mechanism existed before the Board in the ab-
sence of a 9(a) relationship in the period between R.J. Smith
and Deklewa.10However, the Federal courts, in Section 301actions, did enforce 8(f) agreements without regard to con-
version but recognized an employer's ``undoubted'' right to
repudiate an 8(f) agreement on the ground that such agree-
ments were voluntary and voidable until the labor organiza-
tion acquired majority support among employees. JimMcNeff, Inc. v. Todd, 461 U.S. 260 (1983). The McNeffCourt specifically refrained from deciding what specific acts
would constitute repudiation of a prehire agreement but sug-gested that ``engaging in activity overtly and completely in-
consistent with contractual obligations'' as one possible
method. Id. at 270 fn. 11.Acknowledging implicitly that it gave no written termi-nation notice to the Union and that no petition had ever beenfiled with the Board pursuant to the final proviso of Section8(f)Ðother repudiation methods alluded to by the McNeffCourtÐRespondent essentially claims its conduct following
the Powerhouse project in 1976 was tantamount to repudi-
ation of its agreement with the Union.However, the repudiation by conduct doctrine under Sec-tion 301 casesÐwhich, according to the Respondent, devel-
oped after its repudiation hereÐtypically required something
more than mere breach of the 8(f) contract. ContractorsHealth & Welfare Plan v. Harkins Construction & Equip-
ment Co., 733 F.2d 1321 (8th Cir. 1984). In WashingtonArea Carpenters' Welfare Fund v. Overhead Door Co., 681F.2d 1 (D.C. Cir. 1982) the Court said that it was essential
``that the union and employees be put on notice that the con-
tract is voided.'' See also New Mexico Dist. Council v.Mayhew Co., 664 F.2d 215 (10th Cir. 1981), in which thatCourt enforced an 8(f) agreement in circumstances involving
equities similar to those found here, rejecting in the process
the employer's repudiation by conduct claim.Nevertheless, when the Ninth Circuit initially consideredthe McNeff case, it stated that ``in some circumstances non-
compliance can be so bald as to put the union on notice of
the employer's intent to repudiate.''11Todd v. Jim McNeff,Inc., 667 F.2d 800 (9th Cir. 1982). In a later case, the NinthCircuit affirmed a district court's finding of repudiation by
conduct were the union was well aware of the contractual
noncompliance in part because, as one witness put it, ``you
could spit over [to the jobsite]'' from the union's office
building and the frequent discussions of the employer's non-
compliance at union meetings. Carpenters v. Endicott Enter-prises, Inc., 806 F.2d 918 (9th Cir. 1986).Typically, Respondent merely treated all 8(f) agreementsas limited to the projects involved regardless of the language
used. Although Respondent elicited parole evidence from
Ensley that he intended the agreement to be a ``project only''
agreement, Union Agent Jacobs disputes this assertion and
the 1975 stipulation language is in no way limited to a single
project. Under the repudiation by conduct doctrine applied by
several courts, Respondent's practice of ignoring 8(f) agree-
ments at the conclusion of its individual projects is of no sig-
nificance where, as here, it failed to communicate that fact
to the signatory labor organization.As outlined above, Respondent claims to have worked onseveral additional projects within the contractual jurisdiction
over the years without applying the relevant master agree-
ment and without objection from the Union; indeed, Re-
spondent claims that the Union failed to communicate in any
fashion with it until the Santa Fe project some 14 years after
the Powerhouse project was completed. More particularly,
Respondent points to its conspicuous presence at the GeneralMotors plant project where approximately 300 ironworkers
were employed and which was apparently visited frequently
by union agents.On the other hand, Union Agent Jacobs, who held officeduring all but 3 of the 14-year period involved, denied that 103NEOSHO CONSTRUCTION CO.12If no exceptions are filed as provided by Sec. l02.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. l02.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.he ever became aware that Respondent performed any workfalling under the Union's craft jurisdiction and, hence, the
master agreement until Assistant Business Agent Fuller dis-
covered Respondent engaged in building the retaining wall at
the Santa Fe project. Jacobs tacitly conceded that Respondent
was occasionally observed in his geographic jurisdiction; he
said that Respondent probably did 90 percent of the railroad
track work in the area. However, the Union has never
claimed that work as falling within its craft jurisdiction and
has never attempted to apply the relevant master agreement
to such work. As for the large number of ironworkers em-
ployed at the General Motors project, those individuals were
employed by another contractor and the evidence suggests
that the amount of work performed by Respondent on this
job as well as several other jobs in the area arguably within
the Union's craft jurisdiction was minimal or was performed
in more remote areas.In sum, on the basis of the evidence here, it appears highlyquestionable whether Respondent's prior conduct or non-
compliance was sufficiently ``bald'' to put the Union on no-
tice of its intent to repudiate the 1975 stipulation even under
the repudiation by conduct doctrine developed by the courts.Respondent also argues, in effect, that Deklewa should notbe applied retroactively to the circumstances found here.
Even assuming that this case would represent a true retro-
active application of Deklewa, the Board, with court ap-proval, has announced that it will retroactively apply the
principles announced there and I am not at liberty to do oth-
erwise. See Lenz Co., 153 NLRB 1399, 1401 (1965).Accordingly, I find Respondent violated Section 8(a)(1)and (5) of the Act as alleged in the complaint.II. THEEFFECTOFTHEUNFAIRLABORPRACTICES
ONCOMMERCE
The activities of the Respondent set forth above, occurringin connection with Respondent's business operations, have a
close, intimate, and substantial relationship to trade, traffic,
and commerce among the several States and tend to lead to
labor disputes burdening and obstructing commerce and the
free flow of commerce.CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act and is
an employer engaged primarily in the building and construc-
tion industry within the meaning of Section 8(f) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By refusing the Union's request in April to apply theexisting master agreement to its Santa Fe project in Wyan-
dotte County, Kansas, and by repudiating its collective-bar-
gaining relationship with the Union on or about May 4, Re-
spondent engaged in unfair labor practices within the mean-
ing of Section 8(a)(1) and (5) of the Act.4. The unfair labor practices specified above affect com-merce within the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent has engaged in certain un-fair labor practices, the recommended order requires Re-
spondent to cease and desist therefrom and to take the fol-lowing affirmative action designed to effectuate the policiesof the Act.Respondent will be ordered to make whole its employees,as prescribed in Ogle Protection Service, 183 NLRB 682(1970), for any losses they may have suffered as a result of
Respondent's failure to apply the current collective-bar-
gaining agreement to which it is bound by virtue of its con-
tract stipulation with the Union, commencing with the 10(b)
period, including contributions and payments the Union and
the contractual trust funds would have received, with interest
computed in the manner prescribed by New Horizons for theRetarded, 283 NLRB 1173 (1987); and Merryweather Opti-cal Co., 240 NLRB 1213 (1979). Finally, Respondent will berequired to post the notice to employees attached as the ap-
pendix at any jobsite currently in progress within the geo-
graphical jurisdiction of the applicable agreement and at its
place of business in Council Grove, Kansas.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended12ORDERThe Respondent, Neosho Construction Company, Inc.,Council Grove, Kansas, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Failing to apply the terms and conditions of the currentcollective bargaining agreement to which it is bound by vir-
tue of its automatically renewed contract stipulation with
Iron Workers Local Union No. 10, affiliated with Inter-
national Association of Bridge, Structural & Ornamental Iron
Workers, AFL±CIO (Union) and refusing to recognize the
Union as the employee representative in the following appro-
priate unit:All employees performing construction work within theestablished craft jurisdiction of the International Asso-
ciation of Bridge, Structural and Ornamental Iron
Workers in the following counties of Missouri: Andrew,
Atchinson, Barton, Bates, Benton, Buchanan, Caldwell,
Carrol, Cass, Cedar, Chariton, Christian, Clay, Clinton,
Cooper, Dade, Dallas, Daviess, Dekalb, Gentry, Greene,
Grundy, Harrison, Henry, Hickory, Holt, Howard, Jack-
son, Johnson, LaFayette, Linn, Livingston, Mercer,
Moniteau, Morgan, Nodaway, Ozark, Pettis, Platte,
Polk, Randolph, Ray, St. Clair, Saline, Sullivan, Taney,
Vernon, Webster, Worth, Wright and portions of
Boone, Camden, Douglas, Laclede and Miller; and the
following counties in Kansas: Allen, Anderson,
Atchinson, Bourbon, Brown, Coffey, Doniphan, Doug-
las, Franklin, Jackson, Jefferson, Johnson, Leavenworth,
Linn, Lyon, Marshall, Miami, Nemaha, Osage,
Pottawatomie, Riley, Shawnee, Wabaunsee, Wyandotte,
and portions of Neosho and Crawford counties, EX-
CLUDING all office clerical employees, professional
employees, guards, and supervisors as defined in the
Act, and all other employees. 104DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
13If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Make whole employees for any losses suffered as a re-sult of Respondent's failure to honor the collective-bar-
gaining agreement to which it is bound by virtue of its auto-
matically renewed contract stipulation with the Union in the
manner specified in the remedy section of this decision.(b) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay and other payments due under the terms
of this Order.(c) Post at its current jobsites within the geographical areaencompassed by the appropriate unit herein and at its place
of business in Council Grove, Kansas, copies of the attached
notice marked ``Appendix.''13Copies of the notice, on formsprovided by the Regional Director for Region 17 after being
signed by the Respondent's authorized representative, shall
be posted by the Respondent immediately upon receipt and
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are custom-
arily posted. Reasonable steps shall be taken by the Respond-
ent to ensure that the notices are not altered, defaced, or cov-
ered by any other material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
fail to apply the terms of the current collec-tive bargaining agreement to which we are bound by virtue
of our automatically renewed contract stipulation with Iron
Workers Local Union No. 10 (Union) or refuse to recognize
the Union as the employee representative in the following
appropriate unit:All of our employees performing construction workwithin the established craft jurisdiction of the Inter-
national Association of Bridge, Structural and Orna-
mental Iron Workers in the following counties of Mis-
souri: Andrew, Atchinson, Barton, Bates, Benton, Bu-
chanan, Caldwell, Carrol, Cass, Cedar, Chariton, Chris-
tian, Clay, Clinton, Cooper, Dade, Dallas, Daviess,
Dekalb, Gentry, Greene, Grundy, Harrison, Henry,
Hickory, Holt, Howard, Jackson, Johnson, LaFayette,
Linn, Livingston, Mercer, Moniteau, Morgan, Nodaway,
Ozark, Pettis, Platte, Polk, Randolph, Ray, St. Clair, Sa-
line, Sullivan, Taney, Vernon, Webster, Worth, Wright
and portions of Boone, Camden, Douglas, Laclede and
Miller; and the following counties in Kansas: Allen,
Anderson, Atchinson, Bourbon, Brown, Coffey,
Doniphan, Douglas, Franklin, Jackson, Jefferson, John-
son, Leavenworth, Linn, Lyon, Marshall, Miami,
Nemaha, Osage, Pottawatomie, Riley, Shawnee,
Wabaunsee, Wyandotte, and portions of Neosho and
Crawford counties, EXCLUDING all office clerical em-
ployees, professional employees, guards, and super-
visors as defined in the Act, and all other employees.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce employees in the exercise of rights guar-
anteed them by Section 7 of the Act.WEWILL
make our employees whole for our failure tohonor our agreement with the Union, including contributions
or payments to which the Union and the contractual trust
funds are entitled under the agreement, with interest.NEOSHOCONSTRUCTIONCOMPANY, INC.